DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-12 and 16-21 are pending in the application. Claims 13-15 are cancelled.
Priority
This application is a U.S. National Stage entry of PCT/CN201 8/098457, filed August 3, 2018, which claims priority to Chinese Application No. 201710658894.7, filed on August 4, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021 and 01/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula 
    PNG
    media_image1.png
    113
    166
    media_image1.png
    Greyscale
, compositions comprising the compounds, methods of preparation of the compounds, and claimed methods of treating PIKfyve-mediated disease in vivo comprising administering a compound or composition comprising a compound of this formula, are novel and unobvious over the prior art.  The closest prior art is found in Bouloc, [(Bioorganic & medicinal chemistry letters 20.20 (2010): 5988-5993; cited previously], as set forth in the Office action of 08/17/2021.  The compound of Bouloc is similar to the currently-claimed compounds; however, the current amendment of variable groups R6 and R7 render the cited claims allowable.
Filing of the English translation of the priority document (Chinese Application No. 201710658894.7) overcomes the rejection of claims 1, 2, 11, 16-19 and 21 over Huang as evidenced by McKim.

Conclusion
Claims 1-12 and 16-21, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625